Citation Nr: 1806884	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-10 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include depression and/or anxiety, including as secondary to service-connected disabilities.  

2.  Entitlement to service connection for hypertension (HTN), to including as secondary to service-connected disabilities or as a result of exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to April 1972.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of April 2012 and November 2012 decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

A November 2015 rating decision denied service connection for anxiety, and although the Veteran has not completed an appeal of the decision, his appealed claim of entitlement to service connection for a psychiatric disorder encompasses consideration of anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board finds that the claimed diagnosis is part of the appeal currently before the Board.  

During the course of the Veteran's appeal, increased evaluations for prostate cancer status post prostatectomy and for peripheral neuropathy of both lower extremities were denied in a January 2017 rating decision.  Although he initially appealed the denials of increased evaluations for these disabilities, the Veteran has not perfected his appeal of these issues after a statement of the case was issued.  Thus, these matters are not currently before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence of record is insufficient to decide the claims.  Further development is required.  

Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).   

In November 2017, the Veteran's representative submitted an Appellate Brief in support of the Veteran's claims.  The representative requested that the Veteran be provided new VA examinations because earlier examinations failed to address whether his psychiatric disorder was aggravated by his service-connected disabilities and did not address whether his diagnosed HTN was etiologically linked to his service on a direct basis or as a result of his presumed exposure to herbicide agents during his service in Vietnam.  

Although an October 2012 VA examiner opined that it was less likely that the Veteran's diagnosed anxiety disorder, not otherwise specified, rule-out mixed anxiety-depressive disorder was caused by or the result of his service-connected disabilities and more likely caused by or the result of the fairly recent death of his first wife, the examiner did not address whether the Veteran's psychiatric disorder was aggravated by his service-connected disabilities.  Thus, a new VA examination and opinion that addresses this matter must be provided.  

With regard to the Veteran's claim for service connection for HTN, a December 2011 VA examiner opined that his diagnosed HTN was not proximately caused by his service-connected diabetes mellitus II (DM) because his HTN diagnosis preceded his DM diagnosis.  The examiner further opined that the Veteran's HTN was not aggravated by his service-connected DM because treatment records showed that his HTN was stable or controlled while his DM was not.  The examiner's opinion was unable to address later submitted May 2012 and May 2014 letters from the Veteran's private treating physician indicating that his DM diagnosis actually preceded his HTN diagnosis.  Nor did the opinion address the likelihood that the Veteran's HTN is a result of his service or his exposure to herbicide agents while serving in Vietnam.  Thus, a new VA examination and opinion that addresses these matters must also be provided.  

The Veteran's representative also questions in the November 2017 Appellate Brief whether the treatment records associated with the claims file from the Veteran's active service and his service in the Marine Corps Reserve are complete.  On remand, efforts should be made to obtain any treatment records not already associated with the claims file from the Veteran's active duty service and his service in the Marine Corps Reserve.  

Finally, while the appeal is in remand status, all of the Veteran's contemporaneous and relevant outstanding treatment records should also be obtained and associated with the claims file.  See 38 U.S.C. § 5103A(b).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any additional service treatment records from the Veteran's active duty and for his Marine Corps Reserve service, not already associated with the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AOJ is unable to secure any pertinent records, the Veteran and his representative should be notified, and given an opportunity to respond.  

2.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of his response, obtain all outstanding VA treatment records, including from the Biloxi Healthcare System and any affiliated outpatient facilities and clinics, from October 2016 to the present.  

3.  After associating the above records, if any, with the claims file, the Veteran must be afforded a VA examination by an appropriate VA clinician to determine the nature and etiology of the Veteran's currently diagnosed psychiatric disorder, to include depression, anxiety and adjustment disorder.  The claims file must be made available to the examiner.  

Based on review of the pertinent evidence of record, (and any tests, studies or examination deemed necessary) the examiner should provide the following opinions:  

(a)  Is it at least as likely as not (50 percent or better probability) that any currently or previously diagnosed psychiatric disorder (to include diagnosed depression, anxiety and adjustment disorder) is related to his active duty service or any incident therein, to include his service in Vietnam?  

(b)  If the answer to (a) is that it is less likely than not, then is it at least as likely as not (50 percent or better probability) that any currently or previously diagnosed psychiatric disorder (to include diagnosed depression, anxiety and adjustment disorder) is caused or aggravated by (where aggravation is any increase in severity beyond the natural progress of the disability) his service-connected disabilities (DM; prostate cancer, status post prostatectomy; diabetic neuropathy of the bilateral lower extremities; and erectile dysfunction)?  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The Veteran must be afforded a VA examination by an appropriate VA clinician to determine the nature and etiology of the Veteran's currently diagnosed HTN.  The claims file must be made available to the examiner.  

Based on review of the pertinent evidence of record, (and any tests, studies or examination deemed necessary) the examiner should provide the following opinions:  

(a)  Is it at least as likely as not (50 percent or better probability) that the Veteran's diagnosed HTN is related to his active duty service or any incident therein, to include his presumed exposure to herbicide agents during service in Vietnam?  

(b)  If the answer to (a) is that it is less likely than not, then is it at least as likely as not (50 percent or better probability) that the Veteran's HTN is caused or aggravated by (where aggravation is any increase in severity beyond the natural progress of the disability) his service-connected disabilities (DM; prostate cancer, status post prostatectomy; diabetic neuropathy of the bilateral lower extremities; and erectile dysfunction).  

A complete rationale for all opinions must be provided that addresses the May 2012 and May 2014 letters from the Veteran's private treating physician, as well as the Veteran's statements regarding the onset of his symptoms.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  After completion of the above and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the r matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

